Myrick, J.:
The Court below found that the plaintiff freely and voluntarily, for a good, sufficient, and valuable consideration, executed, acknowledged, and delivered to the defendant a good and sufficient conveyance of the land mentioned in the findings, and that the deed was not procured and obtained by fraud, deceit, and misrepresentation of defendant to plaintiff, and without any consideration whatever, and was not intrusted to said defendant by an agent of plaintiff for the sole and exclusive purpose of having the same returned and delivered to plaintiff, with the distinct and express understanding by, with, and between the agent and defendant, that defendant would return and deliver the deed to plaintiff, and that defendant did not falsely and fraudulently appropriate said deed to himself and to his own use.
*312These findings are not supported by the evidence. Upon the matters above referred to there is in the evidence no substantial conflict, and the evidence shows a state of things directly and unequivocally opposite to the facts as found.
Judgment and order reversed, and- cause remanded for a new trial.
Sharpstein and Thornton, JJ., concurred.